UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8027



ELIZABETH JENKINS,

                                            Plaintiff - Appellant,

          versus


BOB WISE, Governor; CECIL UNDERWOOD, Former
Governor; SANDRA ILDERTON, former chairperson
of the West Virginia Parole Board,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-63-1)


Submitted:   February 11, 2003            Decided:   March 12, 2003


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elizabeth Jenkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Elizabeth Jenkins seeks to appeal the district court’s order

adopting the report and recommendation of the magistrate judge and

dismissing Jenkins’ civil rights action brought under 42 U.S.C. §

1983 (2000). We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

October 19, 2001.   The notice of appeal was filed on November 20,

2001.*   Because Jenkins failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.    We dispense with oral argument because the



     *
       We originally remanded this case to the district court to
determine when Jenkins gave her notice of appeal to prison
officials for mailing.    On remand, the district court held an
evidentiary hearing and determined that Jenkins handed her notice
of appeal to prison officials on November 20, 2001. The district
court’s finding is supported by substantial evidence and we find no
bases to disturb it.


                                  2
facts   and   legal    contentions   are   adequately   presented     in   the

materials     before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                    DISMISSED




                                      3